The assignee having affirmed the sale from Copps to the plaintiff, the case stands, as between the latter and the defendant, as if there were no assignment. The right of the assignee to disaffirm the sale and assert his title being personal to himself, the plaintiff cannot exercise the option for him, and set up his title as a bar against the assignor's attaching creditors. Chapter 314, N. Y. Laws of 1858, conferring on an assignee the right to set aside a fraudulent conveyance by the assignor, does not apparently, even in that state, preclude a creditor from bringing an action for that purpose, provided no such action has been brought by the assignee. Leonard v. Clinton, 26 Hun 288; Burr. Ass. (2d ed.) 352. But however this may be, comity does not require that protection from attachment be extended to property in this jurisdiction which the assignee does not ask to have protected, and which he has abandoned; and the parties to this suit will be left to determine their respective legal rights to such property as if the assignment had not been made. See, generally, Young v. Kimball,59 N.H. 446, Lane v. Moore, 59 N.H. 80; and Eddy v. Winchester, 60 N.H. 64.
Case discharged.
SMITH, J., did not sit: the others concurred.